       Case 3:20-cv-00904-VAB Document 26 Filed 07/22/20 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

RYAN MERHOLZ, and MELVYN KLEIN,          : CASE NO. 3:20-CV-00557-VAB
Derivatively On Behalf Of WORLD          :
WRESTLING ENTERTAINMENT, INC.,           :
                                         :
            Plaintiffs,                  :
                                         :
v.                                       :
                                         :
VINCENT K. MCMAHON, STEPHANIE            :
MCMAHON, PAUL LEVESQUE, FRANK A.         :
RIDDICK III, STUART U. GOLDFARB,         :
LAUREEN ONG, ROBYN W. PETERSON,          :
MAN JIT SINGH, JEFFREY R. SPEED,         :
ALAN M. WEXLER, GEORGE A. BARRIOS,       :
and MICHELLE D. WILSON,                  :
                                         :
            Defendants,                  :
                                         :
WORLD WRESTLING ENTERTAINMENT,           :
INC.,                                    :
                                         :
            Nominal Defendant.           :


DANIEL KOOI, derivatively on behalf of   : CASE NO. 3:20-CV-00743-VAB
WORLD WRESTLING ENTERTAINMENT,           :
INC.,                                    :
                                         :
            Plaintiff,                   :
                                         :
v.                                       :
                                         :
VINCENT K. MCMAHON, FRANK A.             :
RIDDICK III, JEFFREY R. SPEED,           :
PATRICIA A. GOTTESMAN, STUART U.         :
GOLDFARB, LAUREEN ONG, PAUL              :
LEVESQUE, ROBYN W. PETERSON,             :
STEPHANIE MCMAHON, MAN JIT SINGH,        :
ALAN M. WEXLER, GEORGE A. BARRIOS,       :
and MICHELLE D. WILSON                   :
                                         :
            Defendants.                  :
                                         :
       Case 3:20-cv-00904-VAB Document 26 Filed 07/22/20 Page 2 of 5



WORLD WRESTLING ENTERTAINMENT,         :
INC.                                   :
                                       :
           Nominal Defendant.          :


RODNEY NORDSTROM, derivatively on      : CASE NO. 3:20-CV-00904-CSH
behalf of WORLD WRESTLING              :
ENTERTAINMENT, INC.,                   :
                                       :
           Plaintiff,                  :
                                       :
v.                                     :
                                       :
VINCENT K. MCMAHON, GEORGE A.          :
BARRIOS, MICHELLE D. WILSON,           :
STEPHANIE MCMAHON, PAUL                :
LEVESQUE, FRANK A. RIDDICK III,        :
STUART U. GOLDFARB, LAUREEN ONG,       :
ROBYN W. PETERSON, MAN JIT SINGH,      :
JEFFREY R. SPEED, ALAN M. WEXLER,      :
and PATRICIA A. GOTTESMAN,             :
                                       :
           Defendants,                 :
                                       :
WORLD WRESTLING ENTERTAINMENT,         :
INC.,                                  :
                                       :
           Nominal Defendant.          :
         Case 3:20-cv-00904-VAB Document 26 Filed 07/22/20 Page 3 of 5




                       Response of Plaintiffs Merholz, et al to
                     Defendants’ Motion for a Status Conference
       Plaintiffs Merholz and Klein (“Plaintiffs”) wish to briefly set forth their position in

advance of the status conference requested by Defendants and now scheduled to be held on July

23, at 2:00 p.m.

       Though the request for a status conference and the points advanced by Defendants were

made by Defendants without any effort to meet and confer with Plaintiffs, Plaintiffs are in

agreement that a status conference will be useful.

       First, Plaintiffs believe that the fully briefed motion to remand by Plaintiff Kooi should

be ruled upon as this Court needs to establish whether the Kooi case is properly before it and

subject to its jurisdiction, or whether the Kooi case should be remanded to state court. Likewise,

Plaintiff Nordstom in the third filed derivative case has until July 31, 2020, to file his motion to

remand his action to state court. Upon information and belief based on consultations with

counsel for Plaintiff Nordstrom, that motion to remand is coming. If filed, it too should be

decided by this Court first in order to decide whether this court has jurisdiction over the

Nordstrom action or whether it should be remanded to state court.

       If both the Kooi action and the Nordstrom action are remanded, then only the Merholz

action will remain in this Court and there will be nothing to coordinate or consolidate.

Defendants proposed plan to consolidate, appoint lead counsel, file a consolidated complaint and

the like will be unnecessary. If, however, both the Kooi and Nordstrom actions remain in this

Court because the motion(s) to remand are denied, then Defendants’ plan of consolidation, etc. is

reasonable. Moreover, Plaintiffs’ counsel in the three derivative actions have already been

meeting and conferring regarding coordination after the motion(s) to remand are decided, and

depending on the ruling, may be able to reach agreement on how next to proceed.
         Case 3:20-cv-00904-VAB Document 26 Filed 07/22/20 Page 4 of 5



       Last, as to Defendants’ suggestion that perhaps the derivative action(s) may be

voluntarily stayed pending the outcome of the motion to dismiss in the related securities fraud

case pending in the Southern District of New York, Plaintiffs Merholz and Klein are prepared to

meet and confer with Defendants to discuss the terms of a possible voluntary stay.

       Dated: July 22, 2020



                                                GAINEY McKENNA & EGLESTON


                                                By: /s/ Gregory M. Egleston
                                                Gregory M. Egleston (CT19709)
                                                Thomas J. McKenna (Pro Hac Vice Pending)
                                                501 Fifth Avenue, 19th Floor
                                                New York, NY 10017
                                                Telephone: (212) 983-1300
                                                Facsimile: (212) 983-0383
                                                Email: gegleston@gme-law.com
                                                Email: tjmckenna@gme-law.com
         Case 3:20-cv-00904-VAB Document 26 Filed 07/22/20 Page 5 of 5




                               CERTIFICATION OF SERVICE

        I hereby certify that, on July 22, 2020, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.


                                                  By: /s/ Gregory M. Egleston
                                                  Gregory M. Egleston




                                            -4-
